Name: 2002/983/EC: Commission Decision of 16 December 2002 on the continuation of Community comparative trials and tests on propagating and planting material of Prunus domestica under Council Directive 92/34/EEC (Text with EEA relevance)
 Type: Decision
 Subject Matter: means of agricultural production;  agricultural activity;  trade;  agricultural policy;  plant product
 Date Published: 2002-12-17

 Avis juridique important|32002D09832002/983/EC: Commission Decision of 16 December 2002 on the continuation of Community comparative trials and tests on propagating and planting material of Prunus domestica under Council Directive 92/34/EEC (Text with EEA relevance) Official Journal L 341 , 17/12/2002 P. 0069 - 0069Commission Decisionof 16 December 2002on the continuation of Community comparative trials and tests on propagating and planting material of Prunus domestica under Council Directive 92/34/EEC(Text with EEA relevance)(2002/983/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 92/34/EEC of 28 April 1992 on the marketing of fruit plant propagating material and fruit plants, intended for fruit production(1), as last amended by Commission Decision 2002/112/EC(2),Having regard to Commission Decision 2001/896/EC of 12 December 2001 setting out the arrangements for Community comparative trials and tests on propagating and planting material of fruit plants under Council Directive 92/34/EEC(3), and in particular Article 2 thereof,Whereas:(1) Decision 2001/896/EC sets out the arrangements for the comparative trials and tests to be carried out under Directive 92/34/EEC as regards Prunus domestica from 2002 to 2006.(2) Tests and trials carried out in 2002 should be continued in 2003,HAS DECIDED AS FOLLOWS:Sole ArticleCommunity comparative trials and tests which began in 2002 on propagating and planting material of Prunus domestica shall be continued in 2003 in accordance with Decision 2001/896/EC.Done at Brussels, 16 December 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 157, 10.6.1992, p. 10.(2) OJ L 41, 13.2.2002, p. 44.(3) OJ L 331, 15.12.2001, p. 95.